UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 1443 CHAPIN STREET, LP,

           Plaintiff/Counter-Defendant,

      v.

 PNC BANK, N.A.,
                                                         Civil Action No. 08-1532 (CKK) (JMF)
           Defendant/Counter- and Third-Party
           Plaintiff,

      v.

 STEVEN F. SCHWAT,

           Third-Party Defendant.


                       ERRATA CORRECTING THE COURT’S
              [146] MEMORANDUM OPINION DATED SEPTEMBER 14, 2011
                               (October 26, 2011)

       In order to correct a typographical error, it is, this 26th day of October, 2011, hereby

       ORDERED that the Court’s [146] Memorandum Opinion dated September 14, 2011

shall be corrected as follows, with the required corrections set forth in bold italics:

                 Page 28, n.18 shall be corrected to read: “This does not necessarily mean that

                 Chapin Street is forever excused from repaying the amounts due on the loan. If,

                 for example, Chapin Street is entitled to specific performance, it will have to

                 perform its side of the agreement.”

       SO ORDERED.

                                                               /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge